Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
In claim 6, “a second skate position sensor” should read --the second stake position sensor --.
In claim 14, line 6, “a catwalk deck” should read --the catwalk deck--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, and 12 recites “the skate position sensor”. This is confusing as claims 1 and 7 recites a first and second stake position sensor. Examiner is not sure if the stake position sensor is the first or second stake position sensor. 
Similarly claim 7 recites “a first stake position sensor” and “a second stake position sensor”. Claim 7 further recites “measuring the position of the skate with the stake position sensor” in line 21. Examiner is not sure if the stake position sensor recited here is the first or second stake position sensor. Also, the claim further recites “measuring the position of the skate with the second skate position sensor” in line 23. 
Claim 7 recites the limitation "the V-door" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wire rope" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 10-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 7. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not further limit the subject matter of claim 1. Claim 1 already recites the second stake position sensor being a different type than the first skate position sensor (i.e. the first state position sensor adapted to measure position of the skate along the carrier while the second state position sensor adapted to measure slippage in a wire rope connected to the skate).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0060980A1), in view of Stroobandt (U.S. 5954186).
Regarding claim 1, Magnuson discloses a carrier assembly (180, fig. 2) for a catwalk assembly (162, fig. 2 and para 0034) comprising: a carrier (180, 189; refer to para 0034: 189 is arranged to directly carry the tubular), the carrier (180, 189) extending between a catwalk deck (para 0034: ground level position or sea level position) and a drill floor (101) of a drilling rig (100, see fig. 1); a skate (182), the skate (182) slideable along the carrier (189; refer to para 0035), the skate (182) positioned to engage a lower end (190, para 0036) of a tubular member (186; see fig. 2) and move the tubular member (186) along the carrier (189, refer to para 0034-0035); 
a proximity sensor (202, refer to para 0036-0038), the proximity sensor (202) positioned on the carrier (180, 189), the proximity sensor (202) having a sensitive axis or plane (along top end 192) positioned to intersect the tubular member (186) when the tubular member (186) is in alignment with the proximity sensor (202; refer to para 0037-0038: the sensor 202 detects the top end 192 of tubular 186); 
a first skate position sensor (200) adapted to measure the position of the skate (182) along the carrier (189; refer to para 0037 and 0064: sensor 200 detects the position of skate 182).
Magnuson further discloses a power system (184) connected to and driving the skate (182). The power system (184) may be a motor that drives a chain or belt (refer to para 0035). The upper surface (189) may be a chain or belt (refer to para 0034).
 However, Magnuson fail to teach a second skate position sensor adapted to measure slippage in a wire rope connected to the skate.  
Stroobandt teaches a conveyor system comprising a sensor (34, fig. 2) for detecting belt slippage, belt over speed, belt under speed, belt slippage or breakage or any condition which may depend upon speed or rotation of rollers (refer to col. 4 lines 17-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Magnuson and Stroobandt before him or her, to have modified the chain/belt drive system of Magnuson to include a second skate position sensor adapted to measure slippage in a wire rope connected to the skate, as taught by Stroobandt, for detecting belt slippage, belt over speed, belt under speed, belt slippage or breakage of the chain/drive system (refer to col. 4 lines 17-23). 
Regarding claim 3, the combination of Magnuson and Stroobandt teach all the features of this claim as applied to claim 1 above; Magnuson further discloses wherein the skate position sensor is an encoder (refer to para 0037). 
Regarding claim 5, the combination of Magnuson and Stroobandt teach all the features of this claim as applied to claim 1 above; Magnuson further discloses wherein the carrier(189) extends between the catwalk deck (ground level, para 0034) and a V-door (120, para 0034) of the drilling rig (100, see fig. 1).  
Regarding claim 6, the combination of Magnuson and Stroobandt teach all the features of this claim as applied to claim 1 above; Magnuson further discloses a second skate position sensor (weight sensor 206), wherein the second skate position sensor is of a different type than the first skate position sensor (encoder 200; refer to para 0037).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0060980A1), in view of Stroobandt (U.S. 5954186) as applied to claim 1 above and further in view of Christianses et al. (U.S. 2012/0212326A1).
Regarding claim 2, the combination of Magnuson and Stroobandt teach all the features of this claim as applied to claim 1 above; however, the combination of Magnuson and Stroobandt fail to teach wherein the proximity sensor is an ultrasonic sensor or a photoelectrical sensor.  
Christianses et al. teach a system for tracking pipe activity on a rig, wherein proximity sensors (173) are ultrasonic sensors (refer to para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Magnuson and Stroobandt to have the proximity sensor be an ultrasonic sensor, as taught by Christianses et al. since its known to use ultrasonic sensors as proximity sensors. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0060980A1), in view of Stroobandt (U.S. 5954186) as applied to claim 1 above and further in view of Zheng et al. (U.S. 2018/0149010A1).
Regarding claim 4, the combination of Magnuson and Stroobandt teach all the features of this claim as applied to claim 1 above; however, the combination of Magnuson and Stroobandt fail to teach wherein the skate is driven by one or more pulleys and one or more ropes, wire ropes, or chains.  
Zheng et al. teach a catwalk (166, fig. 1) and a skate (168), wherein the stake can be driven along a groove by a rope and pulley system (refer to para 0021 and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system of Magnuson comprising the chain belt arrangement (para 0035) to have the skate driven by one or more pulley, as taught by Zheng et al. for the purpose of driving the tubular along the carrier assembly. 
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0060980A1), in view of Orban et al. (U.S. 2020/0278193A1).
Regarding claim 14, Magnuson discloses a system (see figs. 1-2) comprising: a drilling rig (100), the drilling rig (100) including a drill floor (101); a catwalk assembly (162, fig. 2 and para 0034), the catwalk assembly (162) including: a catwalk deck (para 0034: ground level position or sea level position); and a carrier assembly (180), the carrier assembly including: a carrier (180, 189), the carrier extending between a catwalk deck (para 0034: ground level position or sea level position) and the drill floor (101); 
a skate (182), the skate (182) slideable along the carrier (189; refer to para 0035), the skate (182) positioned to engage a lower end (190, para 0036) of a tubular member (186; see fig. 2) and move the tubular member (186) along the carrier (189); 
6a proximity sensor (202, refer to para 0036-0038), the proximity sensor (202) positioned on the carrier (180, 189), the proximity sensor (202) having a sensitive axis or plane (along top end 192) positioned to intersect the tubular member (186) when the tubular member (186) is in alignment with the proximity sensor (202); and 
a skate position sensor (200) to measure the position of the skate (182) along the carrier (189; refer to para 0037 and 0064: sensor 200 detects the position of skate 182).
Magnuson further discloses that the skate position sensor (200) is a linear encoder (para 0037). 
However, Magnuson fails to teach wherein the skate position sensor is a linear variable differential transformer (LVDT) or laser.  
Orban et al. teach a tubular measurement system (301) comprising a position sensor (322), wherein the sensor comprise a liner encoder or a linear variable differential transformer (LVDT, refer to para 0066). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the skate position sensor of Magnuson with a linear variable differential transformer (LVDT), as taught by Orban et al. because the substitution of one known type of position sensor for another would yield predictable results. 
Regarding claim 18, the combination of Magnuson and Orban et al. teach all the features of this claim as applied to claim 14 above; Magnuson further discloses wherein the carrier (189) extends between a catwalk deck (ground level, para 0034) and a V-door (120) of a drilling rig (100, see fig. 1).  
Regarding claim 19, the combination of Magnuson and Orban et al. teach all the features of this claim as applied to claim 14 above; Magnuson further discloses a second skate position sensor (weight sensor 206), wherein the second skate position sensor is of a different type than the first skate position sensor (encoder 200; refer to para 0037).   
Regarding claim 20, the combination of Magnuson and Orban et al. teach all the features of this claim as applied to claim 14 above; Magnuson further discloses wherein the drilling rig (100) includes a V-door (120, para 0034), wherein the carrier (189) extends between the catwalk deck (ground level) and the V-door (120, see fig. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0060980A1), in view of Orban et al. (U.S. 2020/0278193A1) as applied to claim 14 above, and further in view of Christianses et al. (U.S. 2012/0212326A1).
Regarding claim 15, the combination of Magnuson and Orban et al. teach all the features of this claim as applied to claim 14 above; however, the combination of Magnuson and Orban et al. fail to teach wherein the proximity sensor is an ultrasonic sensor or a photoelectrical sensor.  
Christianses et al., as previously discussed, teach a system for tracking pipe activity on a rig, wherein proximity sensors (173) are ultrasonic sensors (refer to para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Magnuson and Orban et al. to have the proximity sensor be an ultrasonic sensor, as taught by Christianses et al. since its known to use ultrasonic sensors as proximity sensors. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0060980A1), in view of Orban et al. (U.S. 2020/0278193A1) as applied to claim 14 above, and further in view of Zheng et al. (U.S. 2018/0149010A1).
Regarding claim 17, the combination of Magnuson and Orban et al. teach all the features of this claim as applied to claim 14 above; however, the combination of Magnuson and Orban et al. fail to teach wherein the skate is driven by one or more pulleys and one or more ropes, wire ropes, or chains.  
Zheng et al. teach a catwalk (166, fig. 1) and a skate (168), wherein the stake can be driven along a groove by a rope and pulley system (refer to para 0021 and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the system of Magnuson comprising the chain belt arrangement (para 0035) to have the skate driven by one or more pulley, as taught by Zheng et al. for the purpose of driving the tubular along the carrier assembly. 
Allowable Subject Matter
Claims 7-10 and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, Magnuson discloses method comprising: positioning a carrier assembly (180, fig. 2) between a catwalk deck (para 0034: ground level position or sea level position) and the V-door (120) of a drilling rig (100), the carrier assembly (180) including: a carrier (180, 189; refer to para 0034: 189 is arranged to directly carry the tubular), the carrier adapted to move a tubular member (186) along the length of the carrier (189); a skate (182), the skate (182) slideable along the carrier (189), the skate (182) positioned to engage a lower end (190, para 0036) of the tubular member (186) and move the tubular member (186) along the carrier (189); 
a proximity sensor (202, refer to para 0036-0038), the proximity sensor (202) positioned on the carrier (180, 189), the proximity sensor (202) having a sensitive axis or plane (along top end 192) positioned to intersect the tubular member (186) when the tubular member (186) is in alignment with the proximity sensor (202; refer to para 0037-0038: the sensor 202 detects the top end 192 of tubular 186); 
a first skate position sensor (200), the first skate position sensor adapted to measure the position of the skate (182) along the carrier (189; refer to para 0037 and 0064: sensor 200 detects the position of skate 182). 
positioning the tubular member (186) onto the carrier (189); moving the tubular member (186) along the carrier (189) with the skate (182; refer to para 0034-0035); detecting the upper end (192) of the tubular member (186) with the proximity sensor (202) when the upper end (192) of the tubular member (186( is in alignment with the sensitive axis or plane of the proximity sensor (202); 
determining the length of the tubular member (refer to para 0060).
However, Magnuson fail to teach 
measuring the position of the skate with a second skate position sensor; comparing the measurement of the first skate position sensor with the measurement of the second skate position sensor; and determining if slippage in the wire rope has occurred.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672